Christianson, J.
(concurring specially)'. In my opinion the service of the summons in this case was ineffectual, and void under the former decisions of this court. See Jablonski v. Piesik, 30 N. D. 543, 153 N. W. 274; Krumenacker v. Andis, 38 N. D. 500, 165 N. W. 524; Hughes v. Fargo Loan Agency, 46 N. D. 26, 178 N. W. 993.
I am further of the opinion that when the complaint in this case is construed in the light of the former decisions of this court rendered in the various actions brought by the plaintiff, Beyer — which actions all grew out of the same original transaction — it must be said that the complaint fails to state facts sufficient to constitute a cause of action.